[Cite as B.H. v. Dept. of Admin. Servs., 2017-Ohio-9030.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

B.H. et al.,                                         :

                 Plaintiffs-Appellants,              :
                                                                   No. 16AP-747
v.                                                   :         (C.P.C. No. 15CV-5837)

State of Ohio Department                             :        (REGULAR CALENDAR)
of Administrative Services et al.,
                                                     :
                 Defendants-Appellees.
                                                     :


                                            D E C I S I O N

                                   Rendered on December 14, 2017


                 On brief: Michael H. Gertner; Law Offices of Karl W.
                 Schedler, and Karl W. Schedler, for appellants. Argued:
                 Karl W. Schedler.

                 On brief: Grant A. Wolfe, and J. Robert Rishel, Special
                 Counsel for appellees State of Ohio Department of
                 Administrative Services, and Robert Blair, Director of the
                 Department of Administrative Services. Argued: Grant A.
                 Wolfe.

                 On brief: Kegler, Brown, Hill & Ritter, L.P.A., and Ralph E.
                 Breitfeller, for appellees UnitedHealth Group Incorporated,
                 United HealthCare Services, Inc., and United HealthCare
                 Insurance Company of Ohio.

                 On brief: Fraser Trebilcock, and Thaddeus E. Morgan, pro
                 hac vice for appellees UnitedHealth Group Incorporated,
                 United HealthCare Services, Inc., and United HealthCare
                 Insurance Company of Ohio.

                   APPEAL from the Franklin County Court of Common Pleas
No. 16AP-747                                                                                 2


DORRIAN, J.

       {¶ 1} Plaintiffs-appellants, B.H. and R.H. (collectively, "appellants"), appeal from
a judgment of the Franklin County Court of Common Pleas granting motions for
judgment on the pleadings filed by defendants-appellees, the Ohio Department of
Administrative Services and Robert Blair, in his official capacity as director of the
Department of Administrative Services (collectively, "DAS"), and UnitedHealth Group,
Incorporated, United HealthCare Services, Inc., and United HealthCare Insurance
Company of Ohio (collectively, "United").        Because we conclude the portion of the
judgment granting United's motion for judgment on the pleadings is not a final,
appealable order, we dismiss the appeal to the extent it challenges that portion of the
judgment. Further, because we conclude the trial court did not err by granting judgment
on the pleadings in favor of DAS, we affirm that portion of the judgment.
I. Facts and Procedural History
       {¶ 2} B.H. is an employee of the state of Ohio and receives health insurance
coverage through his employer. R.H. is B.H.'s son and is also covered as a dependent
through B.H.'s state employee health insurance plan. From July 11, 2012 until July 10,
2013, R.H. received mental health treatment at a residential treatment facility in Virginia.
B.H. asserts that United denied insurance coverage for R.H.'s treatment at the residential
facility in two letters issued on July 12 and August 8, 2012. B.H. claims that he and his
wife paid the full cost of R.H.'s treatment, a total of $134,600, as a result of the denials of
coverage.
       {¶ 3} Appellants filed a complaint in the Franklin County Court of Common Pleas
on July 9, 2015, asserting they were entitled to a declaratory judgment because United
and DAS had wrongfully denied insurance coverage for R.H.'s treatment. Appellants
sought judgment against United and DAS for the amount that would have been paid
under the insurance plan, which they asserted to be 60 percent of the total cost.
Appellants asserted United and DAS breached their fiduciary duties by failing to provide a
full and fair review of appellants' insurance claims. Appellants further asserted United
and DAS were responsible to provide coverage for R.H.'s treatment pursuant to the terms
of the insurance plan and state and federal statutes.
No. 16AP-747                                                                              3


       {¶ 4} United filed a motion for judgment on the pleadings asserting the common
pleas court lacked subject-matter jurisdiction over the claims set forth in appellants'
complaint. United argued appellants sought damages against the state, which was within
the exclusive jurisdiction of the Court of Claims of Ohio. DAS also filed a motion for
judgment on the pleadings, similarly asserting the common pleas court lacked subject-
matter jurisdiction over appellants' claims. On September 30, 2016, the common pleas
court issued a decision granting the motions for judgment on the pleadings filed by
United and DAS. The court concluded that the Court of Claims had exclusive jurisdiction
over the claims asserted in appellants' complaint.
II. Assignments of Error
       {¶ 5} Appellants appeal and assign the following two assignments of error for our
review:
               [I.] The Common Pleas Court Erred in Determining that it
               Lacked Subject Matter Jurisdiction over the Declaratory
               Judgment and Breach of Fiduciary Duty Claims Brought
               Against the United Behavioral Health Defendants, as
               Designated Plan Administrator.

               [II.] The Common Pleas Court Erred in Determining that it
               Lacked Subject Matter Jurisdiction over the Declaratory
               Judgment and Breach of Fiduciary Duty Claims Brought
               Against the State of Ohio Defendants.

(Emphasis sic.)
III. Discussion
A. Jurisdiction of the Court of Appeals
       {¶ 6} We begin by considering whether this court has jurisdiction over the present
appeal. Under the Ohio Constitution, courts of appeals have jurisdiction to review final
orders of lower courts. Ohio Constitution, Article IV, Section 3(B)(2). In the present case,
the common pleas court held that it lacked subject-matter jurisdiction over appellants'
claims because appellants sought money damages against the state. The court concluded
appellants' claims were within the exclusive jurisdiction of the Court of Claims. Civ.R.
41(B)(4)(a) provides that a dismissal for lack of subject-matter jurisdiction "shall operate
as a failure otherwise than on the merits." "Ordinarily, a dismissal 'otherwise than on the
merits' does not prevent a party from refiling and, therefore, ordinarily, such a dismissal
No. 16AP-747                                                                                              4


is not a final, appealable order." Natl. City Commercial Capital Corp. v. AAAA at Your
Serv., Inc., 114 Ohio St.3d 82, 2007-Ohio-2942, ¶ 8. Moreover, the trial court expressly
provided in the judgment that the complaint was dismissed without prejudice. Dismissal
without prejudice generally constitutes an adjudication otherwise than on the merits
because it places the parties in the same position they were before they filed the action.
Johnson v. H & M Auto Serv., 10th Dist. No. 07AP-123, 2007-Ohio-5794, ¶ 7.
Additionally, dismissal without prejudice is generally not a final, appealable order if a
party is able to refile within the applicable statute of limitations or pursuant to the savings
statute. Id.
1. Jurisdiction over the appeal of judgment on the pleadings in favor of
   United

        {¶ 7} On appeal, appellants argue their claims against United are independent of
their claims against DAS and arise from United's alleged breach of fiduciary duty.
Because the trial court dismissed the complaint without prejudice, to the extent
appellants assert claims against United that are independent from their claims against
DAS, appellants may be able to refile their complaint in the common pleas court asserting
those independent claims against United.1 Thus, because the trial court dismissed the
claims against United without prejudice, that portion of the judgment is not a final,
appealable order.
        {¶ 8} Accordingly, we dismiss the appeal to the extent it challenges the grant of
judgment on the pleadings in favor of United. Because appellants' first assignment of
error challenges the grant of judgment on the pleadings in favor of United, we dismiss the
first assignment for lack of jurisdiction.
2. Jurisdiction over the appeal of judgment on the pleadings in favor of DAS

1We note a dismissal without prejudice may become a final, appealable order when a plaintiff cannot refile
within the original statute of limitations or pursuant to the savings statute. See Ross v. Robert Lee Brown,
Inc., 10th Dist. No. 12AP-302, 2013-Ohio-173, ¶ 7. Assuming for purposes of analysis that appellants have an
independent claim against United for breach of fiduciary duty, such claim would be subject to a four-year
statute of limitations. Klaus v. Klosterman, 10th Dist. No. 14AP-960, 2015-Ohio-2545, ¶ 17. Appellants'
complaint asserts the denials of insurance coverage occurred on July 12 and August 18, 2012. Additional
materials submitted by United in support of its motion for summary judgment indicate appellants were
given notice of the external review decision upholding the denial of their claims on August 24, 2012, and a
further additional external review of appellants' claims was completed on March 17, 2014. The complaint
was filed on July 9, 2015. The trial court did not make any determination regarding when appellants' claims
against United accrued or whether they were barred by the statute of limitations, and we decline to do so in
the first instance.
No. 16AP-747                                                                               5


       {¶ 9} Although appellants' claims against DAS were also dismissed for lack of
subject-matter jurisdiction, we conclude the portion of the judgment granting judgment
on the pleadings in favor of DAS is a final, appealable order. As noted above, generally, a
dismissal otherwise than on the merits or without prejudice is not a final, appealable
order. However, such a dismissal may be a final, appealable order if the plaintiff cannot
refile the suit because the applicable statute of limitations has lapsed and the plaintiff
cannot take advantage of the savings statute. Brownfield v. Krupman, 10th Dist. No.
14AP-294, 2015-Ohio-1966, ¶ 8. To utilize the savings statute, the original action must
have been filed within the applicable statute of limitations. See Vaccariello v. Smith &
Nephew Richards, Inc., 94 Ohio St.3d 380, 392 (2002) ("R.C. 2305.19, known as the
savings statute, gives a plaintiff who timely filed an action that was dismissed on
procedural grounds a specific amount of time in which to file a second action."); Adams v.
Kurz, 10th Dist. No. 09AP-1081, 2010-Ohio-2776, ¶ 20 ("Pursuant to Civ.R. 41(A), [the
plaintiff] may utilize the savings statute contained in R.C. 2305.19 only if [the plaintiff]
timely filed the original action.").
       {¶ 10} Claims against the state are subject to a two-year statute of limitations. R.C.
2743.16(A). The denials of insurance coverage alleged in appellants' complaint occurred
on July 12 and August 8, 2012, and materials submitted by United indicate that external
reviews of the denials of coverage were completed on August 24, 2012, and March 17,
2014. Appellants filed their complaint on July 9, 2015. The trial court did not make any
conclusions regarding the accrual date of appellants' claims against DAS and whether
those claims were filed within the statute of limitations. Accordingly, we decline to decide
the issue in the first instance. However, if it is later determined that appellants' original
complaint was untimely, appellants would be unable to rely on the savings statute when
refiling their claims against DAS. In that event, the order granting judgment on the
pleadings in favor of DAS would have the effect of a final, appealable order.
       {¶ 11} Additionally, we previously held that a similar dismissal for lack of subject-
matter jurisdiction by the common pleas court was a final, appealable order. In George v.
State, 10th Dist. No. 10AP-4, 2010-Ohio-5262, this court considered consolidated appeals
by individuals and entities who sought to sue the State of Ohio, the director of the Ohio
Department of Public Safety, and various other state officials and employees in both the
No. 16AP-747                                                                             6


common pleas court and the Court of Claims. The Court of Claims dismissed some, but
not all of the claims that were asserted, but the dismissal order did not contain language
providing that the order was final and appealable in compliance with Civ.R. 54(B).
Therefore, this court held that the dismissal order from the Court of Claims was not a
final, appealable order. George at ¶ 7. The common pleas court, by contrast, dismissed all
the claims, some based on failure to state a claim upon which relief could be granted and
others for lack of subject-matter jurisdiction. The common pleas court expressly held that
certain dismissals were without prejudice.        Id. at ¶ 10.    While acknowledging that
dismissal for lack of subject-matter is treated as a failure "otherwise than on the merits"
under Civ.R. 41(B)(4)(a), this court concluded the common pleas court's order was final
and appealable:
               While such a dismissal [for lack of subject-matter jurisdiction]
               does not bar refiling in a different forum, presumably the
               correct one with jurisdiction over the matter, it certainly
               would make futile any attempt by the plaintiff to refile in the
               same forum the same claims even if the dismissal was labeled
               without prejudice. Thus, while such a dismissal is nominally
               without prejudice to refiling, it essentially precludes a refiling
               in the initial forum. "[A] dismissal without prejudice does not
               guarantee that a case can be refiled." Brubaker v. Ross, 10th
               Dist. No. 01AP-1431, 2002-Ohio-4396, ¶ 15. Nor, even if the
               case could be refiled, does a dismissal without prejudice
               permit subsequent appellate review of some aspects of the
               case. If the dismissal is not a final appealable order because it
               is without prejudice, but the case is refiled in the same forum,
               it could only, by operation of res judicata, be again dismissed
               on the same grounds, and there would never be the
               opportunity for subsequent appellate review of such rulings in
               a final order from that forum. There would be in such cases no
               mechanism to review the trial court's determination that it
               lacked jurisdiction over the matter in the first instance; the
               only remaining appeal would be from a determination in a
               refiled matter in another forum, which appeal would likely not
               permit useful review of the initial court's determination that it
               lacked jurisdiction. Both judicial economy and fundamental
               fairness would seem to argue for immediate appellate review
               of such a dismissal. Even if designated as without prejudice, a
               dismissal may have "practical consequences," Mihalcin v.
               Hocking College (Mar. 20, 2000), 4th Dist. No. 99CA32, that
               is, it may in effect determine the action as to those parties and
No. 16AP-747                                                                              7


               that forum, and we find in the present case that the dismissals
               for lack of subject-matter jurisdiction are appealable.

Id. at ¶ 16. Similar concerns of judicial economy and fundamental fairness arise in the
present case with respect to appellants' claims against DAS.
       {¶ 12} Under the circumstances presented in this case, to the extent the judgment
granted judgment on the pleadings in favor of DAS, we will consider it to be a final,
appealable order and evaluate the merits of the appeal of that portion of the judgment.
B. Analysis of Whether the Common Pleas Court Had Jurisdiction Over
   Appellants' Claims Against DAS

       {¶ 13} The trial court granted judgment on the pleadings in favor of DAS based on
its conclusion that it lacked subject-matter jurisdiction over appellants' claims because
they sought money damages against the state. Pursuant to Civ.R. 12(C), a party may move
for judgment on the pleadings after the pleadings have closed but within such time so as
not to delay trial. A motion for judgment on the pleadings tests the allegations contained
in the complaint and presents questions of law. Franks v. Ohio Dept. of Rehab. & Corr.,
195 Ohio App.3d 114, 2011-Ohio-2048, ¶ 5 (10th Dist.). In reviewing the motion, the court
must construe all material allegations in the complaint, and any reasonable inferences
drawn from those allegations, as true and in favor of the non-moving party. Id. The court
may grant a motion for judgment on the pleadings only if no disputes of material fact exist
and the pleadings demonstrate that the moving party is entitled to judgment as a matter
of law. Curtis v. Ohio Adult Parole Auth., 10th Dist. No. 04AP-1214, 2006-Ohio-15, ¶ 24.
We review a decision granting a motion for judgment on the pleadings de novo. Franks at
¶ 5.
       {¶ 14} The issue of subject-matter jurisdiction involves a court's power to hear and
decide a case on the merits. Wiltz v. Accountancy Bd. of Ohio, 10th Dist. No. 14AP-645,
2015-Ohio-2493, ¶ 5. The standard for dismissal for lack of subject-matter jurisdiction is
whether any cause of action cognizable in the forum has been asserted in the complaint.
Id. We review de novo a dismissal for lack of subject-matter jurisdiction. Id.
       {¶ 15} Because both judgment on the pleadings and dismissal for lack of subject-
matter jurisdiction are subject to de novo review, we will apply that standard to our review
of appellants' second assignment of error.
No. 16AP-747                                                                              8


       {¶ 16} Appellants assert in their second assignment of error the trial court erred by
concluding that it lacked subject-matter jurisdiction over appellants' claims against DAS.
As explained above, the trial court concluded it lacked subject-matter jurisdiction over
those claims because appellants sought money damages and that such claims were within
the exclusive jurisdiction of the Court of Claims.
       {¶ 17} The Court of Claims has exclusive jurisdiction over civil actions against the
state for money damages that sound in law. Dunlop v. Ohio Dept. of Job & Family Servs.,
10th Dist. No. 11AP-929, 2012-Ohio-1378, ¶ 7, citing R.C. 2743.02 and 2743.03. The
jurisdiction of the Court of Claims also includes claims sounding in equity, such as a claim
for declaratory judgment, if those claims arise from the same circumstances giving rise to
a civil action over which the court would otherwise have jurisdiction. Interim HealthCare
of Columbus, Inc. v. Ohio Dept. of Adm. Servs., 10th Dist. No. 07AP-747, 2008-Ohio-
2286, ¶ 13. "Thus, when a party seeks a declaratory judgment in addition to monetary
damages, the R.C. 2743.02 waiver of immunity permits the Court of Claims to determine
the declaratory judgment action with the claim for money damages." Id. However, a civil
action that seeks only injunctive or declaratory relief may be brought against the state in
the common pleas court. Ohio Hosp. Assn. v. Ohio Dept. of Human Servs., 62 Ohio St.3d
97, 103 (1991)
       {¶ 18} Generally, an action to compel coverage under an insurance policy involves
claims for declaratory judgment that coverage is required under the policy and, if
damages resulted from a denial of coverage, for breach of contract. See, e.g., Safe Auto
Ins. Co. v. Hasford, 10th Dist. No. 08AP-249, 2008-Ohio-4897, ¶ 10 (answer and
counterclaim for declaratory judgment, breach of contract, and bad faith after insurance
company filed declaratory judgment action asserting it did not owe coverage under
automobile insurance policy); Thomas v. Nationwide Mut. Ins. Co., 8th Dist. No. 86579,
2006-Ohio-4487, ¶ 3 (complaint for breach of contract, fraud, breach of fiduciary duty,
bad faith, and declaratory judgment following denial of underinsured motorist coverage
under automobile insurance policy); Goines v. Lyndon Ins. Group, L-2, 5th Dist. No.
CT2004-0042, 2005-Ohio-3522, ¶ 17 (complaint for declaratory judgment, breach of
contract, misrepresentation, violations of Ohio Consumer Sales Practices Act, and
conversion following denial of coverage under credit life insurance policy). In the present
No. 16AP-747                                                                                  9


case, appellants' complaint sought declaratory judgment that they had been wrongly
denied insurance coverage and damages of $80,600, plus interest, along with attorney
fees and costs. It is undisputed that appellants' claim for declaratory judgment sounded
in equity; therefore, our analysis of whether the case was within the jurisdiction of the
common pleas court turns on whether appellants' claim for financial compensation
sounded in law or equity.
       {¶ 19} Appellants argue that their claim for financial compensation was an
equitable remedy, seeking restitution for compensation wrongfully denied, rather than a
claim for money damages, and that because they sought equitable remedies, the common
pleas court had jurisdiction over their claims. By contrast, DAS argues that it was a claim
for damages, which sounds in law and, therefore, was within the exclusive jurisdiction of
the Court of Claims.
       {¶ 20} "In determining whether the Court of Claims has subject-matter
jurisdiction, it is necessary to examine both the nature of the claim (whether it sounds in
law or equity) and the relief sought (whether compensation for an injury to one's person,
property, or reputation, or specific relief such as the recovery of specific property or
monies." Dunlop at ¶ 7. Because creative pleading may obscure the distinction between
equitable and legal claims, "we must look to the nature of the relief itself, because how
appellants choose to characterize or phrase their claims is not dispositive of where the
action is properly commenced." Zelenak v. Indus. Comm., 148 Ohio App.3d 589, 2002-
Ohio-3887, ¶ 15 (10th Dist.).
       {¶ 21} "Not every claim for monetary relief constitutes 'money damages.' Even
when the relief sought consists of the state's ultimately paying money, a cause of action
will sound in equity if 'money damages' is not the essence of the claim."              Interim
HealthCare at ¶ 15, citing Ohio Academy of Nursing Homes v. Ohio Dept. of Job &
Family Servs., 114 Ohio St.3d 14, 2007-Ohio-2620, ¶ 15. " 'Damages are given to the
plaintiff to substitute for a suffered loss, whereas specific remedies "are not substitute
remedies at all, but attempt to give the plaintiff the very thing to which he was entitled." ' "
(Emphasis sic.) Ohio Hosp. Assn. at 105, quoting Bowen v. Massachusetts, 487 U.S. 879,
895 (1988), quoting Maryland Dept. of Human Resources v. Dept. of Health & Human
Servs., 763 F.2d 1441, 1446 (D.C. Cir.1985), quoting D. Dobbs, Handbook on the Law of
No. 16AP-747                                                                            10


Remedies 135 (1973) " ' "Almost invariably * * * suits seeking (whether by judgment,
injunction, or declaration) to compel the defendant to pay a sum of money to the plaintiff
are suits for 'money damages,' as that phrase has traditionally been applied, since they
seek no more than compensation for loss resulting from defendant's breach of legal
duty." ' " Santos v. Ohio Bur. of Workers' Comp., 101 Ohio St.3d 74, 2004-Ohio-28, ¶ 12,
quoting Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 210 (2002),
quoting Bowen at 918-19 (Scalia, J., dissenting).
       {¶ 22} This court has previously held that, "[i]n general, a claim for restitution
relating to a contract dispute constitutes an action in law." Windsor House, Inc. v. Ohio
Dept. of Job & Family Servs., 10th Dist. No. 11AP-367, 2011-Ohio-6459, ¶ 16. By contrast,
"[a] specific remedy that is properly construed as equitable in nature represents a
particular privilege or entitlement and not a substitute for compensation. The relief
sought is the very thing to which the claimant is entitled under the statutory provision
supporting the claim." (Citation omitted.) Zelenak at ¶ 18. In the present case, the basis
for appellants' claim for financial compensation is B.H.'s health benefits plan—i.e., his
employer-provided insurance coverage, which is effectively a contract.           Although
appellants' complaint and briefs cite to various statutes, including the Ohio and Federal
Mental Health Parity Acts, those statutes simply require that employer-provided
insurance plans must provide equal coverage benefits for mental illness diagnosis and
treatment. See, e.g., R.C. 3923.281(B) ("Notwithstanding section 3901.71 of the Revised
Code, and subject to division (E) of this section, every policy of sickness and accident
insurance shall provide benefits for the diagnosis and treatment of biologically based
mental illness on the same terms and conditions as, and shall provide benefits no less
extensive than, those provided under the policy of sickness and accident insurance for the
treatment and diagnosis of all other physical diseases and disorders, if [certain specified
conditions apply]."). Appellants fail to demonstrate any statutory provision creating a
private right of action or statutory entitlement to compensation that would support their
claim for financial compensation.
       {¶ 23} Appellants argue that this court's decisions in Windsor House and Interim
HealthCare support their argument that they seek equitable relief. However, we find
those cases to be distinguishable. In Windsor House, a nursing home operator filed a
No. 16AP-747                                                                              11


complaint in the Court of Claims seeking payment from the Ohio Department of Job and
Family Services for capital costs and services provided to residents of the nursing home.
Windsor House at ¶ 1. The Court of Claims dismissed the case for lack of subject-matter
jurisdiction, concluding that the nursing home operator sought reimbursement of
compensation due under a statute, not money damages. Id. On appeal, this court
affirmed, concluding that the nursing home operator's claims for unjust enrichment,
negligence, promissory estoppel, and false pretenses were based on a statutory right to
reimbursement. Id. at ¶ 19. Although the complaint also included a claim for breach of
contract, the court concluded that the only relevant contract did not provide for
reimbursement of capital costs. Id. Thus, the only basis for the nursing home provider's
claims was equitable recovery pursuant to statute. Id. at ¶ 25.
       {¶ 24} In Interim HealthCare, a nursing home provider filed a complaint in the
Court of Claims seeking declaratory judgment to interpret a statutory provision relating to
external review of insurance coverage denials. Interim HealthCare at ¶ 4. The Court of
Claims dismissed the complaint, concluding the proper remedy was within the
administrative process and, potentially, an appeal to the common pleas court. Id. at ¶ 5.
On appeal, this court affirmed, holding that although the nursing home's complaint
sought to recover unpaid interest in addition to the declaratory judgment claim, the claim
for unpaid interest was not a claim for money damages sounding in law because it sought
statutory interest to which the nursing home provider would have been entitled if timely
payment was not made under the statute. Id. at ¶ 18. Thus, "[t]hat a favorable
determination would entitle plaintiff to recover money damages [did] not change the
basic character of plaintiff's cause of action from a specific remedy to monetary damages."
Id.
       {¶ 25} Unlike Windsor House and Interim HealthCare, appellants have not
established any statutory entitlement to recovery. The statutes appellants cite provide for
the creation and maintenance of an employee health benefit fund, and require that mental
health coverage be provided on an equal basis, but they do not create a statutory cause of
action for denial of appellants' claims. The fundamental basis for appellants' claims is the
alleged breach arising from denial of their insurance claims, and compensation for that
breach is a claim for money damages sounding in law.
No. 16AP-747                                                                            12


      {¶ 26} Moreover, we note that appellants also sought pre- and post-judgment
interest. This court has previously held that "[t]he payment of interest 'is the almost
universal measure of damages for mere delay of payment.' " Zelenak at ¶ 24, quoting
Midwest Properties Co. v. Renkel, 38 Ohio App. 503, 511 (8th Dist.1930), quoting 1
Sutherland, a Treatise on the Law of Damages, Section 286, at 869 (4th Ed.1916). In
Zelenak, this court held that a claim for interest payments on improperly withheld
temporary total disability compensation benefits was a claim for monetary damages.
Zelenak at ¶ 24. Thus, appellants' claim for interest further indicates that the
compensation they seek constitutes money damages from the state.
      {¶ 27} Having concluded that the essence of appellants' claims against DAS for
compensation is a claim for money damages sounding in law, we hold that the common
pleas court did not err by concluding it lacked subject-matter jurisdiction over these
claims and granting judgment on the pleadings in favor of DAS.
      {¶ 28} Accordingly, we overrule appellants' second assignment of error.
IV. Conclusion
      {¶ 29} For the foregoing reasons, we dismiss appellants' first assignment of error
for lack of jurisdiction and overrule appellants' second assignment of error. We affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.
                            KLATT and SADLER, JJ., concur.